Citation Nr: 0811768	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 16, 1993 
for the award of compensation for pulmonary tuberculosis 
under the provisions of 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 to August 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board and 
remanded in May 2006.  It is properly before the Board at 
this time.

The Board notes that in May 2006, we also remanded the 
veteran's claims of evaluation of pulmonary tuberculosis, 
currently rated noncompensable, and entitlement to VA 
clothing allowance.  These claims were remanded because the 
veteran had submitted notices of disagreement with the RO 
rating decisions on these issues but had not yet been issued 
statements of the case.  In response to the remand, the RO 
issued statements of the case in May and July 2007.  However, 
the veteran did not perfect an appeal of either issue by 
submitting a timely substantive appeal.  Therefore, these 
issues are not before the Board.


FINDINGS OF FACT

1.  The veteran was hospitalized for treatment in a VA 
facility in May and June 1989.

2.  The veteran was first diagnosed with tuberculosis in July 
1991.

3.  On July 16, 1993, the veteran submitted a written 
statement from his VA physician that he had treated the 
veteran for pulmonary tuberculosis that he believed began two 
or three years ago.

4.  In August 2002, the Board granted the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
pulmonary tuberculosis, finding that he contracted the 
disease during his VA hospitalization in May and June 1989.

5.  There was no informal claim, formal claim, or written 
intent to file a claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for pulmonary tuberculosis 
prior to July 16, 1993.




CONCLUSION OF LAW

The criteria for an effective date prior to July 16, 1993 for 
the award of compensation benefits for pulmonary tuberculosis 
under the provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 5110 (West 2002); 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in July 
1993, prior to the enactment of the VCAA.  In the present 
case, the unfavorable RO decision that is the basis of this 
appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

A letter dated in April 2007 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to any evidence in his possession that 
pertained to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in April 2007.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in July 2007, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).

The effective date of an award of disability compensation by 
reason of section 1151 of this title shall be the date such 
injury or aggravation was suffered if an application therefor 
is received within one year from such date.  38 U.S.C.A. § 
5110(c) (West 2002).

This statutory provision is implemented by a regulation which 
provides that the effective date of disability due to 
hospitalization is the date the injury or aggravation was 
suffered if a claim is received within one year after that 
date; otherwise, it is the date of receipt of the claim.  See 
38 C.F.R. § 3.400(i)(1) (2007).

A July 1991 VA record shows the veteran was diagnosed with 
tuberculosis.

On July 16, 1993, the RO received a written statement from a 
VA physician, indicating that he treated the veteran for 
pulmonary tuberculosis.  He opined the veteran had contracted 
the disease within the last three years.  The RO accepted 
this as the veteran's claim of entitlement to benefits under 
38 U.S.C.A. § 1151 and, once the veteran's claim was granted, 
assigned an effective date of July 16, 1993.

In a June 1996 written statement, the veteran indicated that 
he contracted tuberculosis in May or June 1989, when he was 
hospitalized at VA.  He was exposed to a fellow patient that 
had a diagnosis of active tuberculosis.

An October 1998 Memorandum, submitted on behalf of the 
veteran, indicated that he was hospitalized at the VA in May 
and June 1989, at which time he was exposed to a patient with 
active tuberculosis.  He was diagnosed with this disorder in 
July 1991.  Thereafter, the veteran filed his claim on July 
16, 1993.

In an August 2002 decision, the Board determined that the 
evidence was at least in equipoise as to whether the veteran 
contracted tuberculosis while hospitalized in May and June 
1989 at a VA facility.  Thus, the veteran's claim was 
granted.

In an April 2003 report of contact, the veteran indicated 
that he believed the effective date of his award should be 
the date he was first exposed, which he says was in 1989.  

The veteran has not asserted, and the claims file does not 
reflect, that he filed a claim for 38 U.S.C.A. § 1151 
benefits prior to July 16, 1993.  Instead, the veteran 
believes that the effective date of his award should be the 
date he was exposed to tuberculosis, when he was hospitalized 
in May and June 1989.

As noted above, the law allows for an application for 
38 U.S.C.A. § 1151 benefits to be submitted to VA within one 
year from the date of the injury or treatment.  If a claim is 
received within one year, the effective date of the award of 
benefits will be the date of the injury.  Otherwise, the 
effective date will be the date of receipt of the claim.  
Therefore, because the veteran did not file a claim within 
one year of his hospitalization in 1989 or within one year of 
his diagnosis in 1991, the proper effective date of his award 
is the date of his claim, July 16, 1993.

The Board notes that the written statement received on July 
16, 1993, accepted as the veteran's claim, was dated by the 
physician who wrote the statement on December 28, 1992.  
However, the date of the veteran's claim is the date his 
claim was received by VA, according to both the laws and 
regulations applicable herein.  Therefore, the veteran's 
effective date remains the same, and an effective date prior 
to July 16, 1993 is denied.


ORDER

Entitlement to an effective date earlier than July 16, 1993 
for the award of compensation for pulmonary tuberculosis 
under the provisions of 38 U.S.C.A. § 1151 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


